                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:19-CV-00444-D

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )
                                          )
             v.                           )        ENTRY OF DEFAULT
                                          )
$22,930.00 IN U.S. CURRENCY,              )
                                          )
                    Defendant.            )


      Upon motion, request, and proper showing by the United States of America, and

no verified claim or answer having been received in this forfeiture action in rem as

required by Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, default is       h~reby   entered against the defendant,

$22,930.00 in U.S. Currency, and against all persons claiming any right, title, or

interest in or to the said defendant, including but not limited to Sidialy El Ghoth

Diaafar, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

      This thell day of ./;It' .vt...r.r-ef2020.
                                    /Y


                                  PETER A. MOORE, JR., Cle
                                  U.S. District Court
                                  Eastern District of North Carolina
